Mr. Justice Solfisburg delivered the opinion of the court: The employer has appealed from the judgment of the circuit court of Cook County which affirmed an order of the Industrial Commission sustaining an award of the arbitrator finding that the claimant, Helen Murray, widow of Willie Fred Murray, deceased, was entitled to certain benefits payable under the Workmen’s Compensation Act. The employer contends that the claimant failed to show by a preponderance of evidence that the injuries resulting in the employee’s death arose out of his employment. The employer also contends that the "deceased’s conduct so increased the risk of his employment that his injury cannot be said to arise out of the employment. These theories raise but a single issue of whether the findings by the Commission are against the manifest weight of the evidence. The question of whether the employee’s conduct placed him outside the risk of his employment could, if the facts were undisputed, raise a legal question as to whether the injuries arose out of the employment. However, that is not the case here. The evidence before the Commission is conflicting, and, after hearing the disputed testimony, the Commission determined that as a matter of fact his conduct did not take him out of the course of his employment. We have examined the record and find only a factual question is presented. We believe there is no substantial issue which justifies a detailed opinion and will not disturb the judgment below, as the findings were not against the manifest weight of the evidence. Therefore the judgment of the circuit court of Cook County is affirmed. Judgment affirmed.